DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 9-15 are objected to because of the following informalities. Appropriate correction is required.
	Regarding claim 9, line 14, “substrates” should be --substrate-- to correct the grammar.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 4, there is no antecedent basis for “the second pattern of deformed regions in the second substrate”. While this terminology might be interpreted to have implicit antecedent basis from the deformed regions recited in intervening claim 3, the examiner suggests --a second pattern-- to avoid any potential issue of lack of antecedent basis.
	Regarding claim 16, line 6, it is unclear if “a first nonwoven substrate” and “a second nonwoven substrate” are referencing the first and second nonwoven substrates recited in the preamble. The examiner suggests using --the-- instead of “a” in these phrases.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okuda (US 2014/0302286) in view of Stokes (US 5622772), and optionally further in view of Hansen (US 3855046).
	It is noted that the subject matter relied upon by the examiner from Okuda has an effective date of 12 October 2011.
	Regarding claim 1, Okuda teaches a method of making a laminate configured to form a portion of an absorbent article (Abstract; paragraph 54), wherein the laminate comprises a plurality of elastic elements disposed at least partially intermediate a first substrate and a second substrate (Figures 1 and 6-8; paragraph 67). Okuda teaches providing the first substrate and the second substrate; mechanically deforming regions in at least one of the first substrate or the second substrate (Figures 1-2 and 6-9), wherein a perimeter of each of the deformed regions is on the order of several mm (paragraphs 86-87; Table 1, 1.5 mm pitch and 5 mm spacing indicates crests and troughs are each about 0.75 mm by 5 mm, with a corresponding perimeter of about 11.5 mm), and wherein the deformed regions together form a pattern of deformed regions in the first substrate; joining the elastic elements to portions of the first substrate and the second substrate; and forming a plurality of nested rugosities in the first and second substrates by allowing the elastic elements to at least partially contract, wherein frequency and amplitude ranges of the nested rugosities result from the pattern of the deformed regions (Figures 1-2 and 6-9; paragraphs 67-68, 73-74 and 81).
	Okuda differs from claim 1 in that:
i.	Okuda does not recite the first substrate has a primary fiber bond pattern formed therein that comprises a plurality of primary fiber bonds.
ii.	Okuda does not recite a perimeter of each of the deformed regions is larger than a perimeter of each of the primary fiber bonds.
	(i and ii)	Okuda teaches the first and second substrates may comprise a spunbond nonwoven, for example (paragraph 69), and also appears to indicate that the nonwoven may be through-air bonded or heat roll bonded (paragraph 69). The through-air bonding process involves flowing heated air through the nonwoven to provide rather small inter-fiber bonds where fibers cross, such bonds naturally having a size on the order of fiber crossing points, i.e. in the micrometer range, and in any event such bonds are much smaller in perimeter than the above noted deformed regions of Okuda. See Stokes (column 6, lines 1-22). Stokes is clearly directed to spunbond nonwovens. The claimed pattern is met by any pattern, including a relatively random pattern of through-air bonds. It is also clear from Stokes that point bonding is a suitable alternative to through-air bonding. Point bonding involves passing a nonwoven between a patterned roll with raised bonding points and a smooth roll to provide a pattern of thermal bonds. Such point bonds, which satisfy the claimed primary fiber bonds, may have a square shape with a perimeter of about 2.9 mm. See Hansen (column 10, line 36; 0.0285 in = 0.72 mm). As noted above the perimeter of the deformed regions of Okuda is about 11.5 mm. Thus these limitations are satisfied by using a known spunbond nonwoven as the spunbond substrate suggested by Okuda, such as a through-air or point bonded nonwoven. It would have been obvious to one of ordinary skill in the art at the time of the invention to provide these limitation in Okuda because one of ordinary skill in the art would have been motivated to use a known suitable nonwoven which naturally satisfies these limitations as the nonwoven of Okuda, such as a through-air bonded nonwoven as suggested by Stokes or a point bonded nonwoven as suggested by Stokes and Hansen, for the reasons provided above.
	Claim 2 is satisfied for the reasons provided above.
	Regarding claims 3-4, Okuda clearly teaches these additional limitations.
	Regarding claim 5, Okuda teaches these additional limitations (paragraphs 63-64 and 68). It is noted that providing adhesive on the elastic elements and then joining the substrates together using the adhesive on the elastic elements satisfies these steps. The claimed patterned adhesive is satisfied by any pattern of adhesive such as that suggested by Okuda.
	Claims 6-7 are satisfied for the reasons provided above.
	Regarding claim 8, Okuda clearly teaches this additional limitation.
	Regarding claim 9, Okuda teaches a method of making a laminate for an absorbent article, wherein the laminate comprises a plurality of elastic elements disposed at least partially intermediate first and second nonwoven substrates (Abstract; Figures 1-2 and 6-9; paragraphs 67 and 69). Okuda teaches providing the first nonwoven substrate and the second nonwoven substrate; mechanically forming a pattern of first deformed regions in the first nonwoven substrate; mechanically forming a pattern of second deformed regions in the second nonwoven substrate (Figures 1-2 and 6-9), wherein a perimeter of each of the deformed regions is on the order of several mm (paragraphs 86-87; Table 1, 1.5 mm pitch and 5 mm spacing indicates crests and troughs are each about 0.75 mm by 5 mm, with a corresponding perimeter of about 11.5 mm); applying a patterned adhesive to the first or second nonwoven substrates; attaching the elastic elements, in a prestrained state, to the first and second nonwoven substrates using the patterned adhesive, wherein the elastic elements are attached to the first and second nonwoven substrates in areas of the first and second nonwoven substrates that are free of the deformed regions (Figures 1-2 and 6-9; paragraphs 61, 63-64 and 68); and forming a plurality of rugosities in the laminate by allowing the elastic elements to at least partially contract, wherein the structure of the rugosities is related to the pattern of the first deformed regions and the pattern of the second deformed regions (paragraphs 81-82). It is noted that providing adhesive on the elastic elements and then joining the substrates together using the adhesive on the elastic elements satisfies the claimed application of patterned adhesive to the first or second substrate. The claimed patterned adhesive is satisfied by any pattern of adhesive such as that suggested by Okuda.

	Okuda differs from claim 9 in that:
i.	Okuda does not recite the first and second nonwoven substrates each have primary fiber bond patterns formed therein, each primary fiber bond pattern comprising a plurality of primary fiber bonds.
ii.	Okuda does not recite a perimeter of each of the first deformed regions is larger than a perimeter of each of the primary fiber bonds in the first nonwoven substrate.
iii.	Okuda does not recite a perimeter of each of the second deformed regions is larger than a perimeter of each of the primary fiber bonds in the second nonwoven substrate.
	(i, ii and iii)	Okuda, Stokes and Hansen are applied as above for suggesting a suitable nonwoven substrate material for the first and second substrates which naturally satisfies these limitations in the modified method of Okuda.
	Regarding claim 10, Okuda clearly teaches this additional limitation.
	Regarding claim 11, through-air bonding each of the substrates, or alternatively, point bonding each with the pattern suggested by Hansen would satisfy this rather broad limitation.
	Regarding claims 12-14, the deformed regions of Okuda are continuous line shaped deformations in the direction parallel to the crests, they are nonlinear in the direction perpendicular to the crests, and they are linear in the direction parallel to the crests (Figures 7-9).
	Regarding claim 15, Okuda clearly teaches this additional limitation.
	Claim 16 is satisfied for the reasons provided above. Okuda clearly teaches the claimed pattern of deformed regions and the frequency and amplitude ranges of the rugosities of Okuda naturally result from the pattern of deformed regions because the deformed regions form the rugosities.
	Claims 17-20 are satisfied for the reasons provided above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-12, 14-20 and 22-23 of U.S. Patent No. 10,695,233 (the ‘233 Patent).
	Although the claims at issue are not identical, they are not patentably distinct from each other because each of the current claims is clearly satisfied by a corresponding claim from the ‘233 Patent. The claimed deformed regions are satisfied by the densified regions of the ‘233 Patent claims. Regarding claim 16, claim 17 of the ‘233 Patent recites joining elastic elements to the first nonwoven substrate in areas free of the densified regions and joining the elastic elements to the second nonwoven substrate, but does not recite the elastic elements are joined to the second nonwoven substrate in areas free of the densified regions. However, it is clear from the limitation of joining to the first nonwoven substrate in areas free of the densified regions that this is a preferred or suitable method of joining the elastic elements to a nonwoven substrate. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this additional limitation in claim 17 of the ‘233 Patent because one of ordinary skill in the art would have been motivated to attach the elastic elements to the second nonwoven substrate in a suitable or preferred manner for the reasons provided above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633. The examiner can normally be reached 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745